UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4531


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

OTIS M. DRAYTON, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:13-
cr-00251-PWG-1)


Submitted:   December 30, 2014            Decided:   January 6, 2015


Before WILKINSON and DIAZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Greenbelt, Maryland;
Stephen A. Fogdall, SCHNADER HARRISON SEGAL & LEWIS LLP,
Philadelphia, Pennsylvania, for Appellant.    Rod J. Rosenstein,
United States Attorney, Hollis Raphael Weisman, Assistant United
States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Otis M. Drayton, Jr., was convicted by a magistrate

judge    of     driving       under      the    influence       of    alcohol      and     PCP,

possession of a controlled substance, and unsafe operation of a

motor    vehicle.             He   was     sentenced       to    eighteen         months    of

probation.          Drayton appealed his convictions to the district

court, which affirmed the criminal judgment.                          He now appeals to

this court.         We affirm.

              Under Fed. R. Crim. P. 58(g)(2)(D), a district court

reviewing a bench trial before a magistrate judge “utilizes the

same    standards        of   review      applied     by    a   court       of    appeals    in

assessing       a    district      court       conviction.”           United      States     v.

Bursey, 416 F.3d 301, 305 (4th Cir. 2005).                       In turn, “our review

of a magistrate court’s trial record is governed by the same

standards as was the district court’s appellate review.”                              Id. at

305-306.

              The chief issue before us pertains to the testimony of

John Zarwell, a forensic toxicologist who testified about test

results performed on Drayton’s blood.                       Zarwell testified that:

the     tests        were     performed         using      calibrated            instruments;

laboratory          technicians       who       conducted       the     tests       made     no

conclusions as a result of the tests, but instead printed or

typed the raw data generated by the instruments and submitted

the    data   to     a   toxicologist          for   analysis;       and,    based    on    his

                                                2
review of the raw data, Drayton’s blood contained .04 grams of

alcohol per 100 milliliters of blood and .01 milligrams of PCP

per liter of blood.

               Drayton claims that Zarwell’s testimony violated the

Confrontation Clause, U.S. Const. amend. VI, because he did not

have     the    opportunity         to     cross-examine         the    technicians       who

performed the tests on his blood.                        We review a Confrontation

Clause    objection         to     the    admissibility     of     evidence       de    novo.

United States v. Summers, 666 F.3d 192, 197 (4th Cir. 2011).

               Having reviewed the appellate record and the parties’

briefs,    we        conclude      that    this    case     is     controlled      by     our

decisions in Summers and United State v. Washington, 498 F.3d
225 (4th Cir. 2007).               The raw data generated by the laboratory

instruments were not testimony by the technicians who ran the

tests.         Nor    did    the    data    constitute      hearsay          statements   as

contemplated by the Confrontation Clause because “nothing said

by a machine is hearsay.”                 See id. at 230-31 (internal quotation

marks omitted).             Because the raw data generated by laboratory

instruments      are     not     testimonial      hearsay    statements,         Zarwell’s

expert     testimony         using        those   data     did         not    violate     the

Confrontation Clause.

               Drayton      also     contends     that    Zarwell’s          testimony    was

admitted in violation of Fed. R. Evid. 602, 703 and 901(b)(9).

Because he did not raise this objection at trial, our review is

                                              3
for plain error.   See United States v. Bernard, 708 F.3d 583,

588 (4th Cir.), cert. denied, 134 S. Ct. 617 (2013).   The record

discloses no such error.

          We accordingly affirm.   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                         AFFIRMED




                               4